Jordan, Justice.
This appeal is from the grant of temporary alimony. The husband argues that temporary alimony and child support payments in the sum of $899.06 per month (which included $100 per month on attorney fees) was excessive under his affidavit, which was included in the record, that his monthly income, after deductions, was $1,088.67 per month.
There is no transcript of the evidence at the hearing. We cannot decide the issue of excessiveness on the husband’s affidavit alone. In the absence of the transcript, we must assume that other evidence presented at the hearing authorized the verdict rendered.
Error is asserted on the award to the wife of title to a vehicle on the interlocutory hearing. Title to the vehicle was not awarded to the wife, but merely its use.

Judgment affirmed.


All the Justices concur.

J. Max Davis, for appellant.
Arnall, Golden & Gregory, H. Fred Gober, for appellee.